Name: Commission Regulation (EC) No 1988/2000 of 20 September 2000 suspending the introduction into the Community of specimens of certain species of wild fauna and flora
 Type: Regulation
 Subject Matter: environmental policy;  trade;  international trade;  natural environment
 Date Published: nan

 Avis juridique important|32000R1988Commission Regulation (EC) No 1988/2000 of 20 September 2000 suspending the introduction into the Community of specimens of certain species of wild fauna and flora Official Journal L 237 , 21/09/2000 P. 0025 - 0038Commission Regulation (EC) No 1988/2000of 20 September 2000suspending the introduction into the Community of specimens of certain species of wild fauna and floraTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein(1), as last amended by Commission Regulation (EC) No 1476/1999(2), and in particular Article 19(2) thereof,After consulting the Scientific Review Group,Whereas:(1) Article 4(6) of Regulation (EC) No 338/97 provides for the establishment by the Commission of general restrictions, or restrictions relating to certain countries of origin, on the introduction into the Community of specimens of species and lays down the criteria for such restrictions.(2) The list of such restrictions has been last established with Commission Regulation (EC) No 1968/1999(3) and this list now needs to be revised on the basis of the first paragraph of Article 4(6) of Regulation (EC) No 338/97 and in the interest of clarity the list set out in Regulation (EC) No 1968/1999 should be replaced in its entirety and Regulation (EC) No 1968/1999 should accordingly be repealed.(3) The countries of origin of the species subject to these restrictions were consulted.(4) Article 41 of Commission Regulation (EC) No 939/97(4), as last amended by Regulation (EC) No 1006/98(5), contains provisions for the implementation by the Member States of the restrictions established by the Commission.(5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora,HAS ADOPTED THIS REGULATION:Article 1Subject to the provisions of Article 41 of Regulation (EC) No 939/97, the introduction into the Community of specimens of the species of wild fauna and flora mentioned in the Annex to this Regulation is hereby suspended.Article 2Regulation (EC) No 1968/1999 is hereby repealed.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 September 2000.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 61, 3.3.1997, p. 1.(2) OJ L 171, 7.7.1999, p. 5.(3) OJ L 244, 16.9.1999, p. 22.(4) OJ L 140, 30.5.1997, p. 9.(5) OJ L 145, 15.5.1998, p. 3.ANNEXSpecimens of species included in Annex A to Regulation (EC) No 338/97 whose introduction into the Community is suspended>TABLE>Specimens of species included in Annex B to Regulation (EC) No 338/97 whose introduction into the Community is suspended>TABLE>